Name: 87/172/EEC: Commission Decision of 2 March 1987 on improving the efficiency of agricultural structures in Ireland pursuant to Title III of Council Regulation (EEC) No 797/85 (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: economic policy;  Europe
 Date Published: 1987-03-13

 Avis juridique important|31987D017287/172/EEC: Commission Decision of 2 March 1987 on improving the efficiency of agricultural structures in Ireland pursuant to Title III of Council Regulation (EEC) No 797/85 (Only the English text is authentic) Official Journal L 070 , 13/03/1987 P. 0059 - 0059*****COMMISSION DECISION of 2 March 1987 on improving the efficiency of agricultural structures in Ireland pursuant to Title III of Council Regulation (EEC) No 797/85 (Only the English text is authentic) (87/172/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 797/85 of 12 March 1985 on improving the efficiency of agricultural structures (1), as last amended by Regulation (EEC) No 2224/86 (2), and in particular Article 25 thereof, Having regard to Council Regulation (EEC) No 3606/86 of 18 November 1986 establishing a special emergency measure for the less-favoured areas in Ireland (3), Whereas pursuant to Article 24 (4) of Regulation (EEC) No 797/85 the Government of Ireland forwarded a schedule outlining the terms and conditions for the operation of the 1986 Disadvantaged Areas Schemes in Ireland; Whereas this schedule provides for the payment of emergency aid provided under Regulation (EEC) No 3606/86 as a supplement to compensatory allowances for 'other cattle and equines' in the More Severely Handicapped Areas of Ireland; Whereas under Article 25 (1) of Regulation (EEC) No 797/85 the Commission has to decide whether, having regard to the objectives of the said Regulation and the need for a proper connection between the various measures, such texts comply with the Regulation and thus satisfy the conditions for financial contribution by the Community; Whereas the provisions forwarded by the Irish Government satisfy the conditions and objectives of Regulation (EEC) No 797/85 and Regulation (EEC) No 3606/86; Whereas the EAGGF Committee has been consulted on the financial aspects; Whereas the measures provided in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The provisions, cited in the preamble hereto for the implementation of Title III of Regulations (EEC) No 797/85 and (EEC) No 3606/86 in Ireland, satisfy the conditions for financial contribution by the Community to the common measures provided for in Article 1 of the said Regulations. Article 2 This Decision is addressed to Ireland. Done at Brussels, 2 March 1987. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 93, 30. 3. 1985, p. 1. (2) OJ No L 194, 17. 7. 1986, p. 4. (3) OJ No L 335, 28. 11. 1986, p. 3.